DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-14 are pending and presented for examination.


Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A method of detecting at least one frozen period in at least one sensor dataset associated with at least one sensor in a technical system, the method comprising: 
 	receiving the at least one sensor dataset in time series; 
 	computing run-lengths for the at least one sensor dataset, wherein each of the run-lengths is a length of consecutive repetitions of a sensor value in the at least one sensor dataset;
 	 clustering the run-lengths into one of two clusters based on a run frequency, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset; 
 	identifying a cluster from the two clusters with a lower run frequency; and detecting the at least one frozen period in the at least one sensor dataset based on the identified cluster.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “computing run-lengths for the at least one sensor dataset, wherein each of the run-lengths is a length of consecutive repetitions of a sensor value in the at least one sensor dataset; clustering the run-lengths into one of two clusters based on a run frequency, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset; identifying a cluster from the two clusters with a lower run frequency; and detecting the at least one frozen period in the at least one sensor dataset based on the identified cluster” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element “receiving the at least one sensor dataset in time series”, which is recited at a high level of generality, and is considered to be insignificant data gathering steps necessary to implement the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving the at least one sensor dataset in time series is well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2-6, 9-11 and 13, add further details of the identified abstract idea. The claims are not patent eligible.
Dependent claim 7, add the additional element of “displaying the at least one frozen period in at least one sensor dataset associated with at least one sensor in a technical system on a display unit”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	Independent claim 8, the limitations “… compute run-lengths for the at least one sensor dataset, wherein each of the run-lengths is length of consecutive repetitions of a October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “a receiver configured to receive the at least one sensor dataset in time series; at least one processor; and a memory communicatively coupled to the at least one processor, the memory comprising… a computational unit, a cluster module, a detection module.”  The claim limitation “a receiver configured to receive the at least one sensor dataset in time series”, is recited at a high level of generality, and is considered to be insignificant data gathering steps necessary to implement the abstract idea.
 The claim limitations “at least one processor; and a memory communicatively coupled to the at least one processor, the memory comprising… a computational unit, a cluster module, a detection module”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a receiver configured to receive the at least one sensor dataset in time series; at least one processor; and a memory communicatively coupled to the at least one processor, the memory comprising… a computational unit, a cluster module, a detection module are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
 	The claim is not patent eligible.
 	Independent claim 12, the limitations “compute run-lengths for the at least one sensor dataset, wherein each of the run-lengths is length of consecutive repetitions of a sensor value in the at least one sensor dataset; cluster the run-lengths into one of two clusters based on a run frequency, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset, and identify a cluster with lower run frequency from the two clusters; and detect the at least one frozen period in the at least one sensor dataset based on the identified cluster” as drafted, are October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “a server; a network interface communicatively coupled to the server; and at least one technical system communicatively coupled to the server via the network interface, wherein the server comprises a sensor monitoring device having: a receiver configured to receive the at least one sensor dataset in time series; at least one processor; and a memory communicatively coupled to the at least one processor.”  The claim limitations “a server; a network interface communicatively coupled to the server; and at least one technical system communicatively coupled to the server via the network interface, wherein the server comprises a sensor monitoring device having… at least one processor; and a memory communicatively coupled to the at least one processor”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.
The claim limitation “a receiver configured to receive the at least one sensor dataset in time series”, is recited at a high level of generality, and is considered to be insignificant data gathering steps necessary to implement the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server; a network interface communicatively coupled to the server; and at least one technical system communicatively coupled to the server via the network interface, wherein the server comprises a sensor monitoring device having: a receiver configured to receive the at least one sensor dataset in time series; at least one processor; and a memory communicatively coupled to the at least one processor are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
 	The claim is not patent eligible.
Dependent claim 14, add the additional element of “wherein the at least one sensor comprises one of a plurality of turbine engine sensors”, which is recited at a high level of generality, and is well-understood, routine, and conventional generic sensor previously known to the pertinent industry. The combination of element, when considered individually and as an ordered combination, does not amount to “significantly more” than the identified abstract idea. 


Drawings
5.   	 The drawings of Figures 4-6, 7A, and 7B are objected to under 37 CFR 1.83 (a) and 1.84(n) and (o) because Figures 4-6, 7A, and 7B show features specified in Applicant’s disclosure and claims are not illustrated with “label representation” corresponding to elements of the drawing thereby the elements/features of the respective Figures 4-6, 7A, and 7B are not readily identifiable, for example Figure 5 graph, the horizontal axis (x-axis) should include few words such as “ run-length”, and the vertical axis (y-axis) should include few words such as “ run frequency”, etc… 
 	Any element/structural detail that is essential for a proper understanding of drawing should be indicated with corresponding labels/legends and they should contain as few words as possible. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
 	 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objection
6.	Claims 1-14 are objected to because of the following informalities: 
  	Claims 1, 8, and 12 recite “clustering the run-length into one of two clusters based on a run frequency” should read “clustering the run-length into . Appropriate correction is required.
 	Claims 5 and 11 recite “clustering the run-length into one of the two clusters based on a run frequency” should read “clustering the run-length into 
 	Claim 7 recites “displaying the at least one frozen period in at least one sensor dataset associated with at least one sensor in a technical system on a display unit” should read “displaying the at least one frozen period in at least one sensor dataset the technical system on a display unit”. Appropriate correction is required.

Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7. 	Claims 8-11 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claims 8-11 limitation use the terms “a computational unit, a cluster module, a detection module, a minimum discount module, a subtraction module, a minimum 
(B)	the terms “a computational unit, a cluster module, a detection module, a minimum discount module, a subtraction module, a minimum run-length module, and a run frequency module” or the generic placeholder are modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the terms “a computational unit, a cluster module, a detection module, a minimum discount module, a subtraction module, a minimum run-length module, and a run frequency module” or the generic placeholder are not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the terms “a computational unit, a cluster module, a detection module, a minimum discount module, a subtraction module, a minimum run-length module, and a run frequency module” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the terms “a computational unit, a cluster module, a detection module, a minimum discount module, a subtraction module, a minimum run-length 
Claim limitations in this application that use the terms “a computational unit, a cluster module, a detection module, a minimum discount module, a subtraction module, a minimum run-length module, and a run frequency module” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the terms “a computational unit, a cluster module, a detection module, a minimum discount module, a subtraction module, a minimum run-length module, and a run frequency module” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner’s Notes 

8.	 Claims 1-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and claim objection, set forth in this Office action. 

9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon is considered pertinent to .

Conclusion  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864